UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

JAMES R. RUSSELL CIVIL ACTION

VERSUS

JOSE F. BONILLA ESCOBAR,

ET. AL. NO.: 18-CV-00660-BAJ-EWD
RULING AND ORDER

Before the Court is the United States Magistrate Judges Report and
Recommendation (Doc. 29) pursuant to 28 U.S.C. § 636(b)(1). The Report and
Recommendation addresses Petitioners Motion to Remand (Doc. 22). The
Magistrate Judge recommended the Motion be DENIED. (Doc. 29 at p. 17).

Petitioner raises a negligence claim arising from an automobile accident
between himself and Defendant. (Doc. 1-4 at p. 3-4). On May 16, 2018, Petitioner filed
his claim in the 19th Judicial District Court of Louisiana. (Jd. at p. 1). On June 27,
2018, Defendant removed the case to the United States District Court for the Middle
District of Louisiana pursuant to 28 U.S.C. § 1446 and 28 U.S.C. § 1332. (Doc. 1).
Petitioner filed a motion to remand this case to the 19th Judicial District Court
claiming this Court lacks subject matter jurisdiction. (Doc. 22). Specifically,
Petitioner asserts Defendant has not established the required amount in controversy
of $75,000 for claims based in diversity of citizenship under 28 U.S.C. § 1332. (Id.).

The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. § 636(b)(1), they had fourteen days from the date they received the Report and
Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. (Doc. 29 at p. 1). Neither party
objected. Having carefully considered the underlying Motion and related filings, the
Court approves the Magistrate Judge’s Report and Recommendation, and hereby
adopts the findings of fact, conclusions of law, and recommendation.

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 29), is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that the Motion to Remand (Doc. 22) is

DENIED.

Baton Rouge, Louisiana, this / tay of June, 2019.

(a

JUDGE BRIANA. JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
